Citation Nr: 9935469	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  92-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for increased disability as a result of 
medical treatment performed by the Department of Veterans 
Affairs medical personnel in September 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from December 1950 to 
January 1951 and from August 1954 to August 1956.  This 
appeal was initially before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously remanded by the Board for further 
development.  The case is now returned to the Board for a 
final decision.


FINDINGS OF FACT

1.  In September 1990, due to complaints of hematuria, the 
appellant underwent a cystoscopy and urethral dilatation; his 
post-surgical diagnosis was urethral stricture.

2.  The appellant's current genitourinary symptoms include 
incontinence, frequency, and retrograde ejaculation; there is 
no competent medical evidence that relates his current 
genitourinary symptoms to VA treatment and such claim is not 
plausible.


CONCLUSION OF LAW

The claim for entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for increased disability 
as a result of medical treatment performed by VA medical 
personnel in September 1990 is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that as a result of surgical procedure 
for urethral stricture, which was performed by VA in 1990, he 
suffers from incontinence and urinary frequency.  He claims 
entitlement to benefits under 38 U.S.C.A. § 1151 for his 
urinary problems.

The VA medical evidence of record indicates that the 
appellant was seen for complaints of hematuria and that in 
September 1990, he underwent a cystoscopy with urethral 
dilatation for the hematuria.  The post-operative diagnosis 
was urethral stricture.  Medical evidence of record dated 
prior to this surgical procedure indicates that the appellant 
was suffering from, among other disabilities, prostatitis.  
Medical evidence of record dated subsequent to the surgery 
include a December 1991 treatment record which notes that he 
underwent dilatation of the urethral stricture.  It was also 
noted that he reported suffering from urinary incontinence, 
post-void dribbling, and delayed ejaculation.  He further 
reported that initiation of voiding was slow and urine stream 
was weak.  Examination showed the penis, testes, and cords to 
be unremarkable.  The prostate was moderately enlarged.  The 
impression was prostatic hypertrophy and history of urethral 
stricture.  

A treatment note dated in January 1992 again indicates that 
the appellant was having symptoms of prostatitis.  A 
subsequent treatment record, also dated in January 1992, 
indicates that his symptoms improved with medication, but 
that he was still having post-voiding incontinence.  

The private medical evidence of record include, in relevant 
part, a treatment note dated in June 1991, which indicates 
that the appellant had difficulty starting and stopping flow 
and that examination of the prostate showed "[p]rostate 2X 
[and] nodular tender[ness]."  The impression was rule out 
cancer.  He was referred to urology.  A July 1991 treatment 
note indicates that he failed to keep his urology 
appointment.

A report of a VA examination, dated in May 1998, indicates 
that the appellant reported that after his surgical procedure 
in 1990, his urine "came out too fast."  He reported 
suffering from incontinence at times with cough or motion.  
He also reported delayed ejaculation.  The impression was 
retrograde ejaculation of undetermined etiology and benign 
prostatic hypotrophy.  The examiner stated that the 
appellant's "current urological disorder [was] not 
definitely related to the medical treatment afforded to him 
in 1990, which included cystoscopy and dilatation."

An addendum to the above-mentioned examination report, dated 
in December 1998, notes that a review of the medical records 
indicates that there was no evidence that the appellant had 
incontinence or any disability that could result in 
incontinence.  His main complaint was retrograde ejaculation.  
There was nothing to indicate that this would have followed 
the surgical procedure performed at the VA.

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to such veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected.  38 U.S.C.A. § 1151 (West 
1991).

In order to have a well-grounded claim, the appellant must 
present evidence that renders plausible his assertion that VA 
treatment or failure to treat resulted in additional 
disability to his genitourinary condition.  38 U.S.C.A. 
§ 5107; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Jones v. West, 12 Vet.App. 460 (1999) .  Having 
considered the evidence of record, the Board does not find 
that the claim is well-grounded.  The evidence of record 
indicates that the appellant suffers from genitourinary 
problems, to include incontinence, frequency, and retrograde 
ejaculation.  There is no medical evidence of record which 
has related his current genitourinary symptoms to the 
surgical procedure performed by VA.  The urinary symptoms 
have been related to his prostate condition, which pre-
existed the surgery in 1990.  Medical opinion has also ruled 
out any relationship between the retrograde ejaculation and 
the surgical procedure.  The Board notes that the December 
1998 addendum report is somewhat contradictory to the prior 
medical records in that this report states that there was no 
medical evidence of incontinence.  However, this is not 
significant in this case as all other medical evidence of 
record relate any incontinence or other urinary 
symptomatology that he may have to his prostate condition.  
Given that there is no evidence of medical nexus between his 
current genitourinary conditions and VA treatment rendered in 
1990, the Board finds the claim not well-grounded.


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for increased disability as a result of 
medical treatment performed by VA medical personnel in 
September 1990 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

